NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                           ________________

                                 No. 12-1152
                              ________________

                              RONALD CASEY,

                                            Appellant

                                       v.

     RIVERSIDE SCHOOL DISTRICT; MICHAEL DUDA; GEORGE BIEBER;
                       CAROL ARMSTRONG

                              ________________

                  Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                     (D.C. Civil Action No. 3-10-cv-02385)
                  District Judge: Honorable A. Richard Caputo
                               ________________

                   Submitted Under Third Circuit LAR 34.1(a)
                              November 1, 2012


            Before: SLOVITER, AMBRO, and BARRY, Circuit Judges


                       (Opinion filed: November 16, 2012)

                              ________________

                                  OPINION
                              ________________

AMBRO, Circuit Judge
       Ronald Casey brought discrimination and retaliation claims under Title VII of the

Civil Rights Act of 1964 and the Pennsylvania Human Rights Act (PHRA). The District

Court dismissed the suit for failure to exhaust administrative remedies. Casey filed a

motion for reconsideration that the District Court denied because he failed to present

“new evidence.” Casey attempted to appeal that decision. However, the notice of appeal

was not timely, and thus we do not have appellate jurisdiction.

       Casey began working for the Riverside School District 1 as a buildings and grounds

supervisor in 1996. After he denied a request by the husband of the School Board

President to have access to the Riverside School Field House for private use, Casey

claims that members of the School Board began to harass him. During a leave of absence

precipitated by the harassment, Casey contends that he filed a complaint with the Equal

Employment Opportunity Commission (EEOC) about the District’s conduct.

       In November of 2010, Casey filed a complaint in District Court asserting

discrimination and retaliation claims under Title VII and the PHRA. The District filed a

motion to dismiss, arguing that Casey failed to exhaust the necessary administrative

remedies. At the time of the District’s motion, Casey had not received a right-to-sue letter

from either the EEOC or the Pennsylvania Human Rights Commission (PHRC). As a

result, the District Court entered an order on March 23, 2011, granting the motion to

dismiss. Casey then obtained a letter from the PHRC and filed a motion for

reconsideration. On December 8, 2011, the District Court denied Casey’s motion


1
 The individual defendants include Riverside School District, Michael Duda, George
Bieber, and Carol Armstrong. They are referred to collectively as the “District.”
                                             2
because: (1) the PHRC letter was not new evidence, as Casey could have obtained it prior

to the order granting the District’s motion to dismiss; and (2) the letter did not satisfy the

exhaustion requirement because it states only that Casey tried to file a complaint with the

PHRC, not that he actually filed one. Casey filed an appeal on January 12, 2012. He

argues that he provided the District Court with sufficient evidence to demonstrate that he

pursued all administrative remedies afforded to him prior to filing a federal action, and

that the District Court erred when it failed to accept a letter from the PHRC as adequate

proof that he filed a PHRA claim (and therefore exhausted that administrative remedy).

       As a threshold matter, we are required to consider whether we have appellate

jurisdiction before reaching the merits of an appeal. Bender v. Williamsport Area Sch.

Dist., 475 U.S. 534, 541 (1986), Elliott v. Archdiocese of N.Y., 682 F.3d 213, 219 (3d Cir.

2012). Pursuant to Federal Rule of Appellate Procedure 4(a)(1)(A), a notice of appeal

must be filed “with the district clerk within 30 days after entry of the judgment or order

appealed from.” Fed. R. App. P. 4(a)(1)(A). The District Court entered final judgment on

Casey’s motion for reconsideration on December 8, 2011. He did not file his notice of

appeal until January 12, 2012. We thus lack jurisdiction to address the merits of Casey’s

appeal. See Browder v. Dir. of Corr., 434 U.S. 257, 264 (1978) (explaining that the time

limit for filing a notice of appeal is mandatory and jurisdictional). Accordingly, we must

dismiss this appeal. 2


2
  Even if we had jurisdiction, we would have affirmed the District Court’s order on
Casey’s motion for reconsideration, as he did not present new evidence in that motion or
demonstrate that he exhausted administrative remedies before bringing this suit. Burgh v.
Borough Council of Borough of Montrose, 251 F.3d 465, 470 (3d Cir. 2001).
                                              3